DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims, filed on February 22, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on February 22, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

	Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 6, and 8 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (USPAPN US 2009/0058280 A1), hereinafter as Jo.

Regarding claim 1, figs. 7 and/or 8 of Jo discloses a display device, comprising:
one or more pixels (200) placed in an active area (100) and a pixel circuit (TFT1) associated with the one or more pixels;
a power supply line (190) placed in an inactive area outside the active area (the inactive area begins from where 100 ends and extends to the left of the device as seen in figs. 7 and 8) and connected to the pixel circuit (fig. 7: electrically connected by way of 190<->200<->TFT1; fig. 8: electrically connected by way of 190<->192<->200<->TFT1);
a first metal layer (192; ¶¶ 66 & 77) placed on the power supply line;
an overcoating layer (181 & 182) covering at least one side of the power supply line (as seen in fig. 8); and
a bank (183) on the overcoating layer and the first metal layer,
wherein:
the overcoating layer includes a first portion (181) adjacent to the at least one side of the power supply line and a second portion (182) which is farther from the power supply line than the first portion (182 is spaced from 190 by way of 181), 
the first portion of the overcoating layer has a smaller thickness than the second portion of the overcoating layer (181 is seen significantly smaller in thickness than 182) so that an upper surface of the first portion (an upper surface of 181) of the overcoating layer and an upper surface of the second portion (an upper surface of 182) of the overcoating layer form a step (fig. 7: by way of 181b and 182a; fig. 8: by way of 181a and 182a),
the power supply line and the first metal layer are in contact with each other (as seen in figs. 7 and 8, 190 and 192 are attached to each other),
at least one side of the first metal layer is located on the first portion (by way of 181b as seen in fig. 7; by way of 181a as seen in fig. 8),
the bank includes a first part in contact with the first metal layer corresponding to the first portion of the overcoating layer (fig. 7: where a portion of 183 overlaps 192 near 181b over 181; fig. 8: where a portion of 183 overlaps 192 near 181a over 181) and a second part in contact with the second portion of the overcoating layer (fig. 7: where a portion of 183 is attached to 182; fig. 8: where a portion of 183 is attached to 182), the first part of the bank having a greater thickness than the second part of the bank (as seen in figs. 7 and 8).

Regarding claim 2, Jo discloses the display device according to claim 1, Jo discloses wherein the overcoating layer is placed in both the active area and the inactive area (as seen in fig. 8).

Regarding claim 3, Jo discloses the display device according to claim 2, Jo discloses wherein the overcoating layer exposes at least a part of the power supply line (as seen in fig. 8 where 192 exists over 190).

Regarding claim 6, Jo discloses the display device according to claim 1, Jo discloses wherein the first metal layer is prepared using a same material (¶¶ 66 & 77) as an anode electrode (210) included in the pixel circuit.

Regarding claim 8, Jo discloses the display device of claim 7, Jo discloses further comprising:
a second metal layer (230; ¶ 70) on the bank.

Regarding claim 9, Jo discloses the display device according to claim 8, Jo discloses wherein a material of the second metal layer is associated with a material of a cathode electrode included in the pixel circuit (¶ 70).

Regarding claim 10, Jo discloses the display device according to claim 8, Jo discloses wherein the bank has a thickness to suppress contact between the first metal layer and the second metal layer, on the first metal layer (as seen in fig. 7, 183 spaces 230 apart from 192).

Regarding claim 11, Jo discloses the display device according to claim 1, Jo discloses wherein a material of the power supply line is associated with a material of a source electrode (170) or a drain electrode (170) of a thin film transistor (TFT) (TFT1) included in the pixel circuit (¶ 50).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 1 above, and further in view of Lee et al. (UKPAPN GB 2509844 A), hereinafter as Lee.

Regarding claim 12, Jo discloses the display device according to claim 1, but Jo does not expressly discloses wherein the power supply line comprises a multi-layered structure in which titanium (Ti), aluminum (Al), and titanium (Ti) are sequentially laminated. ¶ 50 of Jo discloses that the power supply line (190) is formed during the same time when source, drain, and/or gate electrodes of a TFT1 is formed. ¶ 43 of Lee discloses wherein a power supply line (140) and source/drain comprises a multi-layered structure (Ti/Al/Ti) in which titanium (Ti), aluminum (Al), and titanium (Ti) are sequentially laminated, formed at the same time (¶ 73). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Jo with the multi-layered metal structure of Lee, in order to provide low resistance material for source/drain and power supply line (¶ 43 of Lee). In view of MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jo as applied to claim 1 above.

Regarding claim 13, Jo discloses the display device according to claim 1, but Jo does not expressly discloses wherein the first portion is prepared using a half-tone mask or a slit mask. In view of MPEP § 2113(1), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In the instant case, the end product, in both the prior art and the claimed product by process, ends up containing the same "first portion" structure. The claimed invention does not impart distinctive structural characteristics to the final product, therefore the claimed product by process for the first portion is the same as the prior art's structure and is anticipated by the prior art. In the alternative, the claimed structure for the first portion is obviously similar to the prior art's structure because the half-tone mask or a slit mask usage does not change the composition of the first portion. Since there is no change to the composition of the first portion indicated in the claim, it is obviously left similar to the prior art's structure.

Regarding claim 14, Jo discloses the display device according to claim 1, Jo discloses wherein the power supply line is associated with at least one of a high-potential power supply (VDD) line, an initialization power supply line, and a low-potential power supply (VSS) line (it is inherent, if not obvious that in order to conventionally operate the OLED (200), there will be a potential voltage drop across the OLED, which means there should be a high potential VDD and/or a low potential voltage VSS source electrically connected to at least one end of the OLED, 210 and 230; fig. 7: electrically powered by way of 190<->200<->TFT1; fig. 8: electrically powered by way of 190<->192<->200<->TFT1).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 1 above.

Regarding claim 15, Jo discloses the display device according to claim 1, but Jo does not expressly discloses wherein the first portion is half a thickness of the second portion. Figs. 7 and 8 of Jo illustrates that there are difference in thicknesses but no scale is shown for the first portion (181) and the second portion (182) to indicate an accurate thickness comparison. However, in view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, figs. 7 and 8 of Jo shows that there are some thickness differences for the first portion (181) and the second portion (182). Unless there is evidence indicating such difference in thicknesses between the prior art and the claimed invention, it is prima facie obvious for one of ordinary skill in the art to design suitable thicknesses of varying degree to provide desired isolation between elements within the display device (¶ 51) and mitigating undulation above the elements (¶ 52), and meet the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818